Rao, C. J.
In accordance with stipulation of counsel that the merchandise covered by the foregoing protests consists of electric food juicers or separators and parts and electric coffee grinders similar in all material respects to those the subject of Hotel Corp. of America et al. v. United States (46 Cust. Ct. 538, Abstract 65798), or vacuum cleaners similar in all material respects to those the subject of Bruce Duncan Company, a/c Sims-Worms v. United States (45 Cust. Ct. 85, C.D. 2202), the claim of the plaintiffs was sustained.